In the

     United States Court of Appeals
                  For the Seventh Circuit
No. 15‐3473

GEORGE BELLEVUE,
                                                   Plaintiff‐Appellant,

                                   v.


UNIVERSAL HEALTH SERVICES OF
HARTGROVE, INCORPORATED, doing
business as HARTGROVE HOSPITAL,
                                                  Defendant‐Appellee.


          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division.
             No. 11 C 5314 — Thomas M. Durkin, Judge. 



   ARGUED FEBRUARY 15, 2017 — DECIDED AUGUST 8, 2017


   Before BAUER, EASTERBROOK, and HAMILTON, Circuit Judges.
     BAUER, Circuit Judge. Relator and plaintiff‐appellant George
Bellevue  filed  a  qui  tam  action  under  the  False  Claims  Act
(FCA),  31  U.S.C.  §  3729  et  seq.,  and  its  Illinois  analog,  the
Illinois  False  Claims  Act  (IFCA),  740  Ill.  Comp.  Stat.  175/1
2                                                        No. 15‐3473

et seq., on behalf of the United States and the State of Illinois
against  defendant‐appellee  Universal  Health  Services  of
Hartgrove, Incorporated (“Hartgrove”). Bellevue argues that
Hartgrove  violated  the  FCA  under  a  number  of  theories,
including false certification and fraudulent inducement. The
district  court  granted  Hartgrove’s  motion  to  dismiss  the
complaint for failure to state a claim of fraud with particularity
as required by Federal Rules of Civil Procedure 12(b)(6) and
9(b). 
                       I.  BACKGROUND
    Hartgrove  is  a  psychiatric  hospital  that  primarily  serves
children  with  mental  illness.  It  is  enrolled  with  the  Illinois
Department  of  Healthcare  and  Family  Services  to  receive
reimbursement  for  treating  patients  through  Medicaid.  On
April 8, 2004, Hartgrove signed a Provider Enrollment Appli‐
cation certifying that it understood “that knowingly falsifying
or wilfully withholding information may be cause for termina‐
tion  of  participation”  in  the  State’s  Medical  Assistance  Pro‐
gram.  It  further  certified  that  it  was  in  compliance  with  all
applicable federal and state laws and regulations. 
    On  the  same  date,  Hartgrove  signed  an  Agreement  for
Participation in the Medical Assistance Program, in which it
agreed to comply with all federal and state laws and regula‐
tions.  Hartgrove  agreed  “to  be  fully  liable  for  the  truth,
accuracy and completeness of all claims submitted … to the
Department  […]  for  payment.”  It  also  promised  that  “all
services rendered on or after [the effective date of the agree‐
ment]  were  rendered  in  compliance  with  and  subject  to  the
terms  and  conditions”  of  the  agreement.  Upon  receipt  of
No. 15‐3473                                                     3

Medicaid reimbursements, Hartgrove is required to certify that
the services provided in the billing information were actually
provided.
    Hartgrove’s license, issued by the Illinois Department of
Public Health, permits it to maintain 150 beds for patients with
acute mental illness, but it actually maintains 152 beds. Prior
to September 30, 2009, Hartgrove was permitted to maintain
136  beds  for  acute  mental  illness  patients.  Newly  admitted
adolescent  patients  suffering  from  acute  mental  illness  are
placed in a room used for daytime group therapy, known as a
“dayroom,” rather than patient rooms. These patients sleep on
rollout  beds  until  a  patient  room  becomes  available.  This
occurred  on  13  separate  occasions  between  January  1,  2011,
and June 3, 2011. Hartgrove submitted claims for inpatient care
to Medicaid on behalf of these patients even though they were
not assigned a room.
    Bellevue joined the Hartgrove staff in October 2009, serving
as a nursing counselor until October 2014. He contends that
Hartgrove knowingly submitted fraudulent claims for reim‐
bursement to Medicaid by admitting new patients with acute
mental illness in excess of its 150‐bed capacity and permitting
these patients to sleep in the dayroom rather than in a private
room.  He  further  contends  that  Hartgrove  certified,  “either
explicitly or implicitly,” that it was in compliance with licens‐
ing standards contained in state law, rules, and regulations,
even though it was over capacity. See Ill. Admin. Code tit. 77,
§ 250.230(b). Prior to filing his complaint, Bellevue voluntarily
provided the information on which his allegations are based to
federal and state government authorities.
4                                                               No. 15‐3473

    Bellevue  filed  suit  on  August  5,  2011;  the  United  States
and  the  State  of  Illinois  declined  to  intervene.  Hartgrove
moved to dismiss the complaint under Rules 12(b)(1), 12(b)(6),
and  9(b),  on  December  29,  2014.  Specifically,  Hartgrove
argued that Bellevue’s suit was foreclosed by the FCA’s public‐
disclosure  bar,  which  deprived  the  district  court  of
jurisdiction.1  It  also  argued  that  Bellevue’s  complaint  failed
on the merits. The district court disagreed with Hartgrove’s
jurisdictional argument, but agreed that Hartgrove failed on
the  merits;  the  court  granted  the  motion  without  prejudice
on April 24, 2015.
    Bellevue  filed  an  amended  complaint  on  June  26,  2015.
Hartgrove  moved  to  dismiss  on  July  13,  2015,  renewing  its
arguments from the previous motion. The district court found
that Bellevue failed to state a claim, and the court granted the
motion  with  prejudice  on  October  5,  2015.  Bellevue  filed  a
motion  to  reconsider  in  light  of  the  United  States  Supreme
Court’s decision in Universal Health Services, Inc. v. United States
ex rel. Escobar, 136 S. Ct. 1989, 1999 (2016), in which the Court


1
    In support of its motion, Hartgrove attached a March 23, 2009, letter from
the Illinois Department of Public Health and a May 5, 2009, letter and report
from the U.S. Centers for Medicare & Medicaid Services that disseminated
findings from two IDPH audits conducted in March 2009. IDPH found that
Hartgrove’s patient count exceeded the number it was permitted under its
license  on  both  audit  dates,  and  therefore  was  “over  census.”  The  CMS
report  noted  that  Hartgrove  was  over  census  on  at  least  52  separate
occasions  between  December  3,  2008,  and  February  28,  2009.  These
materials  were  properly  before  the  district  court  because  they  were
submitted  to  determine  whether  subject‐matter  jurisdiction  existed.  See
Evers v. Astrue, 536 F.3d 651, 656–57 (7th Cir. 2008) (citation omitted). 
No. 15‐3473                                                                  5

held that an implied false certification theory is a viable basis
for  liability  under  the  FCA.  The  district  court  denied  the
motion on October 20, 2015, finding that Bellevue’s amended
complaint failed to state a claim for implied false certification.
This appeal followed.
                           II.  DISCUSSION 
    The FCA permits “both the Attorney General and private
qui  tam  relators  to  recover  from  persons  who  make  false  or
fraudulent claims for payment to the United States.” Graham
Cnty.  Soil  &  Water  Conservation  Dist.  v.  United  States  ex  rel.
Wilson,  559  U.S.  280,  283  (2010).  To  establish  civil  liability
under  the  FCA,  a  relator  generally  must  show  that  “(1)  the
defendant made a statement in order to receive money from
the government; (2) the statement was false; (3) the defendant
knew the statement was false; and (4) the false statement was
material to the governmentʹs decision to pay or approve the
false claim.” United States ex rel. Marshall v. Woodward, Inc., 812
F.3d 556, 561 (7th Cir. 2015) (citation omitted).2
   The  FCA  also  seeks  to  prevent  parasitic  lawsuits  by
“opportunistic plaintiffs who have no significant information


2
    The IFCA “closely mirrors the FCA,” and to date we have not found any
difference between the statutes that is material to a jurisdictional or merits
analysis. United States ex rel. Absher v. Momence Meadows Nursing Ctr., Inc.,
764 F.3d 699, 704 n.5 (7th Cir. 2014); see also United States ex rel. Kennedy v.
Aventis Pharms., Inc., 512 F. Supp. 2d 1158, 1163 n.2 (N.D. Ill. 2007) (“Case
law regarding the FCA is also applicable to the [IFCA].”); Scachitti v. UBS
Fin. Servs., 831 N.E.2d 544, 557–59 (Ill. 2005) (applying FCA case law to a
jurisdictional analysis of the IFCA). The district court applied its analysis of
the FCA equally to the IFCA claims. We will proceed in the same fashion. 
6                                                                   No. 15‐3473

to contribute of their own … .”Graham Cnty., 559 U.S. at 294
(citation omitted). In furtherance of this goal, Congress enacted
the public‐disclosure bar because “[w]here a public disclosure
has occurred, [the relevant governmental] authority is already
in  a  position  to  vindicate  society’s  interests,  and  a  qui  tam
action would serve no purpose.” United States ex rel. Feingold v.
AdminaStar Fed., Inc., 324 F.3d 492, 495 (7th Cir. 2003) (citation
omitted).
    On appeal, Hartgrove argues that the district court erred
in its finding that the FCA’s public‐disclosure bar contained in
31  U.S.C.  §  3730(e)(4)  did  not  apply  to  Bellevue’s  claims;  a
decision that we review de novo. United States ex. rel. Heath v.
Wis. Bell, Inc., 760 F.3d 688, 690 (7th Cir. 2014) (citation omit‐
ted).  In  2007,  the  Supreme  Court  held  that  §  3730(e)(4)  is  a
jurisdictional  requirement  that  must  be  addressed  before  a
court  can  reach  the  merits  of  the  FCA  claims.  Rockwell  Int’l
Corp. v. United States, 549 U.S. 457, 467–70 (2007). Therefore, we
address this issue at the outset.
   Congress amended the public‐disclosure bar in March 2010.
Because Bellevue’s allegations extend from August 5, 2005, to
the  present,3  covering  both  pre‐  and  post‐amendment  time
periods, we examine both versions of the statute. 


3
    Although Bellevue contends that Hartgrove submitted false claims from
August 2001 to the present, the district court dismissed Bellevue’s claims
that  arose  prior  to  August  5,  2005,  due  to  the  FCA’s  six‐year  statute  of
limitations. See 31 U.S.C. § 3731(b)(1). It also dismissed Bellevue’s claims in
his individual capacity. Bellevue does not challenge either action by the
district court, so we need not address these claims further. 
No. 15‐3473                                                   7

   Prior to the 2010 amendments, § 3730(e)(4) provided:
      (A)  No  court  shall  have  jurisdiction  over  an
      action under this section based upon the public
      disclosure of allegations or transactions in a …
      congressional,  administrative,  or  Government
      Accounting  Office  report,  hearing,  audit,  or
      investigation … unless … the person bringing
      the action is an original source of the informa‐
      tion.
      (B)  For  purposes  of  this  paragraph,  “original
      source” means an individual who has direct and
      independent knowledge of the information on
      which the allegations are based and has volun‐
      tarily provided the information to the Govern‐
      ment before filing an action under this section
      which is based on the information.
   After the 2010 amendments, § 3730(e)(4) provides:
      (A) The court shall dismiss an action or claim
      under this section, unless opposed by the Gov‐
      ernment, if substantially the same allegations or
      transactions  as  alleged  in  the  action  or  claim
      were  publicly  disclosed  …  in  a  congressional,
      Government  Accountability  Office,  or  other
      Federal report, hearing, audit, or investigation
      … unless … the person bringing the action is an
      original source of the information.
      (B)  For  purposes  of  this  paragraph,  “original
      source” means an individual who … has knowl‐
8                                                         No. 15‐3473

        edge that is independent of and materially adds
        to the publicly disclosed allegations or transac‐
        tions,  and  who  has  voluntarily  provided  the
        information to the Government before filing an
        action under this section.4
     As an initial matter, we have noted that Congress removed
the phrase “[n]o court shall have jurisdiction over an action
under  this  section”  and  replaced  it  with  “[t]he  court  shall
dismiss  an  action  or  claim  under  this  section”  in  the  2010
amendment  to  §  3730(e)(4)(A).  Absher,  764  F.3d  at  706.  The
Supreme Court’s holding in Rockwell regarding the jurisdic‐
tional  nature  of  the  public‐disclosure  bar  was  based  on  the
inclusion of the phrase “[n]o court shall have jurisdiction over
an action under this section.” Id. (citing Rockwell, 549 U.S. at
467). Because this language has been removed from the statute,
it  is  unclear  whether  the  language  of  the  2010  amendment
is jurisdictional. Cause of Action v. Chi. Transit Auth., 815 F.3d
267,  271  n.5  (7th  Cir.  2016).  We  have  previously  noted  that
other circuits have found that the language of the 2010 amend‐
ment is not jurisdictional, but we have declined to decide this
issue in our circuit. Id. Because some of Bellevue’s allegations
occurred pre‐amendment, we address the public‐disclosure bar
as a jurisdictional one. See id. (applying the pre‐amendment
version  of  §  3730(e)(4)(A),  where  the  contested  conduct
spanned both pre‐ and post‐amendment time periods).



4
    Shortly  after the public‐disclosure bar of the FCA was amended, the
IFCA was amended and re‐codified effective July 27, 2010. The amendments
mirror those of the FCA. See 740 Ill. Comp. Stat. 175/4 (2010). 
No. 15‐3473                                                           9

    In  addition,  we  have  held  that  the  amendment  to
§ 3730(e)(4)(A) involved “a change to what constitutes a ‘public
disclosure,’”  and  thus  is  a  substantive  change  that  is  not
retroactive. United States ex. rel. Bogina, v. Medline Indus., Inc.,
809  F.3d  365,  369  (7th  Cir.  2016)  (citation  omitted).  Conse‐
quently,  “the  pre‐2010  version  of  [§  3730(e)(4)(A)]  governs
conduct  that  occurred  in  that  era  while  the  new  version
governs only more recent conduct.” Id. at 368 (collecting cases).
However, this change is not significant, as “we have previously
interpreted  the  phrase  ‘based  upon  [a]  public  disclosure’  to
mean ‘substantially similar to publicly disclosed allegations’ 
… .” Leveski v. ITT Educ. Servs., Inc., 719 F.3d 818, 828 n.1 (7th
Cir.  2013)  (citation  omitted);  see  also  Bogina,  809  F.3d  at  368
(noting that the change in statutory language is not significant).
The current version of the statute expressly incorporates the
“substantially  similar”  standard  in  accordance  with  the
interpretation of this circuit and most other circuits. Leveski,
719 F.3d at 828 n.1.
    In  contrast  to  §  3730(e)(4)(A),  our  cases  have  found  that
the  amendment  to  the  “original  source”  definition  in
§  3730(e)(4)(B)  is  a  clarification  rather  than  a  substantive
change,  and  therefore  is  retroactive.  Bogina,  809  F.3d  at  369;
see also Cause of Action, 815 F.3d at 283 n.22 (citing Bogina, 809
F.3d at 368–69) (applying the 2010 definition of original source
to conduct occurring prior to 2010). Because the district court
decided the instant case prior to Bogina and Cause of Action, we
take a fresh look to ensure that subject‐matter jurisdiction is
present.
   Hartgrove  argues  that  Bellevue’s  claims  were  publicly
disclosed by the IDPH and CMS letters and audit report from
10                                                      No. 15‐3473

March  and  May  2009.  Determining  whether  to  apply  the
public‐disclosure bar requires the court to complete a three‐
step  inquiry.  First,  we  examine  whether  the  relator’s  allega‐
tions have been “publicly disclosed.” Cause of Action, 815 F.3d
at 274 (citation omitted). If so, we next ask whether the lawsuit
is  “based  upon,”  i.e.,  “substantially  similar  to”  the  publicly
disclosed allegations. Id. (citation omitted). “If it is, the public‐
disclosure  bar  precludes  the  action  unless  ‘the  relator  is  an
original source of the information upon which the lawsuit is
based.’” Id. (citation and brackets omitted). “The relator bears
the burden of proof at each step of the analysis.” Id. (citation
omitted).
    Applying  the  three‐step  framework,  we  first  address
whether Bellevue’s allegations were publicly disclosed. “[T]he
allegations  in  a  complaint  are  publicly  disclosed  when  the
critical  elements  exposing  the  transaction  as  fraudulent  are
placed in the public domain.” Id. (citation and quotation marks
omitted). “This definition presents two distinct issues: whether
the relevant information was placed in the public domain, and,
if so, whether it contained the critical elements exposing the
transaction as fraudulent.” Id. (citation and quotation marks
omitted). 
    Bellevue does not dispute that the information was in the
public domain; he contends that the letters and audit report
state  merely  that  Hartgrove  was  over  census  without  any
reference to a knowing misrepresentation of facts, which is a
critical  element  of  fraud.  The  district  court  found  that  the
government had enough information to infer scienter from the
results of its audits. We agree. We have held that the public‐
disclosure bar applied in instances “where one can infer, as a
No. 15‐3473                                                         11

direct and logical consequence of the disclosed information,
that  the  defendant  knowingly—as  opposed  to
negligently—submitted a false set of facts to the Government.”
Id. at 279 (citing Absher, 764 F.3d at 709 n.10).
   Bellevue relies on Absher, in which we held that the govern‐
ment’s  knowledge  that  the  defendant  had  failed  to  comply
with a patient’s standard of care did not necessarily mean that
the defendant had knowingly misrepresented its compliance
when requesting payments from the government. 764 F.3d at
708–09. As we recognized in Cause of Action, decisions regard‐
ing  a  patient’s  standard  of  care  involve  “qualitative  judg‐
ments,” and thus there was an equally plausible inference that
the  Absher  defendant’s  error  was  a  mistake  rather  than  a
knowing violation. 815 F.3d at 279. Therefore, it was inappro‐
priate to apply the public‐disclosure bar in Absher. 
    Here,  as  in  Cause  of  Action,  the  audit  report  and  letters
provided a sufficient basis to infer that Hartgrove was present‐
ing false information to the government. See id. The kind of
qualitative judgments at issue in Absher are not present in this
case.  As  the  district  court  noted,  because  Bellevue  did  not
have personal knowledge of Hartgrove’s billing practices, his
allegations  necessarily  required  him  to  infer  that  Hartgrove
was  knowingly  over  census.  There  is  no  reason  that  the
government could not have made the same inference based on
its audits. Therefore, we find that Bellevue’s allegations were
publicly disclosed.
    Moving to the second step, we address whether Bellevue’s
allegations are substantially similar to the publicly disclosed
allegations.  There  are  several  factors  courts  consider  in
12                                                                No. 15‐3473

determining  whether  this  standard  is  met:  whether  relators
present genuinely new and material information beyond what
has been publicly disclosed; whether relators allege “a differ‐
ent  kind  of  deceit”;  whether  relators’  allegations  require
“independent investigation and analysis to reveal any fraudu‐
lent behavior”; whether relators’ allegations involve an entirely
different time period than the publicly disclosed allegations;
and  whether  relators  “supplied  vital  facts  not  in  the  public
domain[.]” Cause of Action, 815 F.3d at 281 (collecting cases).
    The district court found that Bellevue’s allegations concern‐
ing  Hartgrove’s  conduct  through  May  5,  2009  (the  issuance
date of CMS’s letter), are substantially similar to the publicly
disclosed  allegations.5  However,  it  found  that  Bellevue’s
allegations  that  Hartgrove  continued  its  billing  practices
beyond May 5, 2009, involves a different time period. Thus, it
concluded  that  Bellevue’s  claims  concerning  conduct  after
May  5,  2009,  are  not  substantially  similar  to  the  publicly
disclosed allegations.
   We agree with the district court as to Bellevue’s allegations
through May 5, 2009. Bellevue’s complaint describes the same
contested conduct and pertains to the same entity. In addition,
the  time  periods  overlap.  Furthermore,  Bellevue  did  not

5
     Hartgrove  correctly  points  out  that  the  2010  amendments  to
§  3730(e)(4)(A),  added  the  qualification  that  an  audit  report  must  be
“Federal” in order to qualify as a public disclosure, and the IFCA amend‐
ment correspondingly limited public disclosures to “State” audit reports, see
740 Ill. Comp. Stat. 175/4 (2010). Therefore, after the 2010 amendments, the
May  5,  2009,  CMS  audit  report  and  letter  is  relevant  to  Bellevue’s  FCA
claims, and the March 23, 2009, IDPH audit and letter  is  relevant to his
IFCA claims. 
No. 15‐3473                                                      13

supply  any  genuinely  new  and  material  information  in  his
amended complaint. Bellevue argues that his allegation that
Hartgrove  knowingly  exceeded  its  capacity  constitutes  new
information, but as we stated above, scienter can be inferred
from the audit report and letters. Bellevue also argues that he
provided  new  information  by  alleging  that  Hartgrove  ex‐
ceeded its capacity as part of its regular business practice as
opposed to a temporary measure resulting from an emergency.
This is, at best, a conclusory allegation that lacks any factual
support. We have found that such conclusory allegations fail
to meet the particularity standards required by Rule 9(b), and
therefore are insufficient to evade the public‐disclosure bar. See
Bogina, 809 F.3d at 370.
    As  to  Bellevue’s  post‐May  5,  2009,  allegations,  we  must
disagree with the district court in light of our recent holding in
Cause of Action. We recognize that in Leveski, we found that the
relator’s  allegations  were  not  substantially  similar  to  those
contained  in  a  previous  lawsuit  because  they  involved  a
different time period. See 719 F.3d at 829–30. But in arriving at
this conclusion, we also considered that the relator’s allega‐
tions  involved  wrongdoing  by  a  separate  department,  per‐
tained  to  a  more  sophisticated  scheme,  and  named  specific
individuals. See id. at 830–33. 
    In Cause of Action, we found that although the audit report
had considered conduct through 2004, the defendant’s conduct
in subsequent years was part of its “continuing practice” of
misreporting data to the government. 815 F.3d at 278 n.14. We
held that the relator’s claim of a continuing practice “does not
warrant  our  characterizing  [the  relator’s]  allegations  as  not
substantially similar” to the allegations disclosed in the audit
14                                                     No. 15‐3473

report. Id. at 281–82; see also Bogina, 809 F.3d at 370 (finding that
relator’s  allegation  that  the  fraud  continued  to  present  day,
along  with  other  minor  details,  was  an  “unimpressive”
difference  from  a  previous  complaint  and  did  not  preclude
application of the public‐disclosure bar). Here, as in Cause of
Action, Bellevue’s allegations pertain to the same entity and
describe the same contested conduct as the publicly disclosed
information.  Therefore,  we  find  that  Bellevue’s  post‐May  5,
2009,  allegations,  are  substantially  similar  to  the  publicly
disclosed allegations. 
    Moving to the third step, we ask whether Bellevue was an
original source of the information upon which the allegations
in his complaint were based. The district court, applying the
pre‐2010  definition  of  original  source,  found  that  although
Bellevue  did  not  allege  that  he  had  direct  knowledge  of
Hartgrove’s billing practices, it nonetheless could be reason‐
ably inferred that he had acquired direct knowledge through
his  employment.  It  also  found  that  Bellevue  “materially
added” to the publicly disclosed allegations with his personal
knowledge of specific instances in which Hartgrove was over
census.
   After the district court’s decision, Bogina made clear that
the  amended  definition  of  “original  source”  controls.  See
809 F.3d at 369. Therefore, Bellevue must show that he “has
knowledge that is independent of and materially adds to the
publicly  disclosed  allegations  or  transactions”  and  “has
voluntarily  provided  the  information  to  the  Government
before filing [its] action.” 31 U.S.C. § 3730(e)(4)(B) (2010). It is
undisputed  that  Bellevue  voluntarily  provided  information
concerning his allegations to the government before filing suit.
No. 15‐3473                                                               15

    In order to possess “independent knowledge,” the relator
must “have learned of the allegation or transactions independ‐
ently of the public disclosure.” Cause of Action, 815 F.3d at 283
(citation omitted). As the district court noted, we have permit‐
ted an inference of independent knowledge where the relator
had  an  opportunity  to  observe  the  contested  conduct.  See
Leveski,  719  F.3d  at  838;  United  States  ex  rel.  Lamers  v.  City  of
Green  Bay,  168  F.3d  1013,  1017  (7th  Cir.  1999).  However,  we
need  not  decide  whether  Bellevue  is  entitled  to  such  an
inference  because  he  has  not  “materially  add[ed]”  to  the
publicly disclosed allegations.
    Bellevue  recycles  the  district  court’s  analysis  regarding
his  material  addition  to  the  publicly  disclosed  allegations.
However,  this  line  of  reasoning  was  foreclosed  by  Cause  of
Action.  In  that  case,  we  found  that  because  the  plaintiff’s
allegations  were  “substantially  similar  to”  the  publicly  dis‐
closed allegations, the plaintiff did not “materially add” to the
public disclosure and could not be an original source. 815 F.3d
at 283 (citation omitted). This conclusion applies with equal
force here, and Bellevue has not provided a reason to diverge
from it. Thus, we find that Bellevue is not an original source of
the allegations, and his FCA and IFCA claims are precluded by
the public‐disclosure bar.
                         III.  CONCLUSION
   The allegations in this case fall within the public‐disclosure
bar  to  the  FCA,  and,  therefore,  the  district  court  properly
dismissed the amended complaint with prejudice. The judg‐
ment of the district court is AFFIRMED.